Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8, drawn to a method, a controller, and a wind turbine for determining a yaw position offset of a wind turbine, the wind turbine comprising a tower and a nacelle attached rotatably on the tower, and the wind turbine being arranged in a wind farm, the method comprising: identifying a neighbouring wind turbine of the wind farm, the neighbouring wind turbine being arranged in the vicinity of the wind turbine, obtaining produced power data from the wind turbine and from the neighbouring wind turbine, during a period of time, based on the obtained produced power data, obtaining data relating to produced power ratio or produced power difference between the produced power of the wind turbine and produced power of the neighbouring wind turbine, as a function of yaw position of the wind turbine, the yaw position being provided by the wind turbine, analysing the produced power ratio data or produced power difference data and identifying a local maximum and a local minimum in the produced power 
Group II, claims 10-11, drawn to a method for determining a yaw position offset of a wind turbine, the wind turbine comprising a tower and a nacelle attached rotatably on the tower, and the wind turbine being arranged in a wind farm, the method comprising identifying a neighbouring wind turbine of the wind farm, the neighbouring wind turbine being arranged in the vicinity of the wind turbine, obtaining wind speed data at the wind turbine and at the neighbouring wind turbine, during a period of time, based on the obtained wind speed data, obtaining data relating to wind speed ratio between the wind speed at the wind turbine and wind speed at the neighbouring wind turbine, as a function of yaw position of the wind turbine, the yaw position being provided by the wind turbine, analysing the wind speed ratio data and identifying a local maximum and a local minimum in the wind speed ratio being separated by an angular difference being substantially equal to 180 degrees, and identifying yaw positions corresponding to the local maximum and the local minimum, the local maximum arising from the neighbouring wind turbine being arranged directly in the wake of the wind turbine, and the local minimum arising from the wind turbine being arranged directly in the wake of the neighbouring wind turbine, and deriving a yaw position offset of the wind turbine, based on the 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.
The special technical feature of Group I relates to determining the yaw positon offset based on the produced power data from the wind turbine and from the neighbouring wind turbine, while the special technical feature of Group II relates to determining the yaw positon offset based on the wind speed data at the wind turbine and at the neighbouring wind turbine. Therefore, the Groups I and II do not share the same or corresponding technical feature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Christopher Verdier/Primary Examiner, Art Unit 3745